Citation Nr: 9930006
Decision Date: 10/20/99	Archive Date: 12/06/99

DOCKET NO. 93-04 790               DATE OCT 20, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Togus, Maine

THE ISSUE

Entitlement to service connection for a psychiatric disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 

INTRODUCTION

The veteran had active military service from October 1964 to July
1968.

This matter came before the Board of Veterans' Appeals (hereinafter
the Board) on appeal from a March 1992 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO), in Togus,
Maine, that denied the veteran's claim for entitlement to service
connection for a psychiatric disorder.

The case has been remanded for further development on three
different occasions, in November 1994; February 1996; and November
1998. It is now back before the Board for appellate review.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the agency of original
jurisdiction.

2. The veteran did not serve in combat, and a stressor event in
service is not shown.

3. A psychiatric disorder was not manifested in service; and there
is no competent evidence linking the veteran's current psychiatric
disorder with his military service.

CONCLUSION OF LAW

The claim for entitlement to service connection for a psychiatric
disorder is not well-grounded. 38 U.S.C.A. 1110, 5107(a) (West 1991
& Supp. 1998); 38 C.F.R. 3.303 (1999).

2 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that while he was in service, he experienced
depression and anxiety. He claims that within one year of his
discharge, he was suffering from depression which led to a suicide
attempt. He avers that since then he has had bouts of melancholy,
anxiety, and depression that he attributes to his military service.
He maintains that his current psychological problems are related to
service, and should be service connected.

A well-grounded claim requires more than mere allegations; it must
be plausible and with merit. 38 U.S.C.A. 5107; Tirpak v. Derwinski,
2 Vet. App. 609 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).
For a service connection claim to be well-grounded, there must be:

(1) a medical diagnosis of a current disability;

(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and

(3) medical evidence of a nexus between an in-service injury or
disease and the current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd, 78 F.3d 604
(Fed. Cir. 1996) (table). Where the determinative issue involves
medical causation, competent medical evidence to the effect that
the claim is "plausible" is required. See Grottveit v. Brown, 5
Vet. App. 91, 93 (1993). However, for the second element, the type
of evidence needed to make a claim well-grounded depends upon the
types of issues presented by a claim. Grottveit v. Brown, 5 Vet.
App. 91, 92-93 (1993). For some factual issues, such as the
occurrence of an injury, competent lay evidence may be sufficient.
However, where the claim involves issues of medical fact, such as
medical causation or medical diagnoses, competent medical evidence

- 3 - 

is required. Id. at 93. Lay evidence is also acceptable to show the
incurrence in service if the veteran was engaged in combat and if
the evidence is consistent with the circumstances, conditions and
hardships of such service, even though there is no official record
of such incurrence. 38 U.S.C.A. 1154; 38 C.F.R. 3.304(d).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not met.
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992). 1  Moreover, if a
claim is not well-grounded, the Secretary no longer has a duty to
assist a claimant in developing the facts pertinent to the claim.
38 U.S.C.A. 5107 (West 1991 & Supp. 1998); Gilbert v. Derwinski, 1
Vet. App. 49, 55 (1990).

The question of whether or not a claim is well-grounded is
significant because if a claim is not well-grounded, the Board does
not have jurisdiction to adjudicate that claim. Boeck v. Brown, 6
Vet. App. 14, 17 (1993). In this regard, the United States Court of
Appeals for Veterans Claims, formerly known as the United States
Court of Veterans Appeals, and hereinafter the Court, has observed
that the statutory prerequisite of submitting a "well-grounded"
claim "reflects a policy that implausible claims should not consume
the limited resources of the VA and force into even greater backlog
and delay claims which--as well-grounded--require adjudication....
Attentiveness to this threshold issue is, by law, not only for the
Board but for the initial adjudicators, for it is their duty to
avoid adjudicating implausible claims at the expense of delaying
well-grounded ones." Grivois v. Brown, 6 Vet. App. 136,139 (1994).

1 Pursuant to 38 U.S.C.A. 5107 (West 1991 & Supp. 1997), and
subsequently Tirpak v. Derwinski, 2 Vet. App. 609 (1992), a well-
grounded claim requires more than just a mere allegation. In
Tirpak, the United States Court of Veterans Appeals (Court), held
that the appellant in that case had not presented a well- grounded
claim as a matter of law. The Court pointed out that ". . . unlike
civil actions, the Department of Veterans Affairs (previously the
Veterans Administration) (VA) benefits system requires more than an
allegation; the claimant must submit supporting evidence." Tirpak,
2 Vet. App. at 611.

4 - 

Evidentiary assertions by the veteran must be accepted as true for
the purposes of determining whether a claim is well-grounded,
except where the evidentiary assertion is inherently incredible or
when the fact asserted is beyond the competence of the person
making the assertion. See Robinette v. Brown, 8 Vet. App. 69, 75-76
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

Where the issue is factual in nature, e.g., whether an incident or
injury occurred in service, competent lay testimony, including a
veteran's solitary testimony, may constitute sufficient evidence to
establish a well-grounded claim under [38 U.S.C.A. ] 5107(a). See
Cartright v. Derwinski, 2 Vet. App. 24 (1991). However, where the
determinative issue involves medical causation or a medical
diagnosis, competent medical evidence to the effect that the claim
is "plausible" or "possible" is required. See Murphy v. Derwinski,
1 Vet. App. 78, 81 (1990).

Considering these criteria, the Board finds that the veteran has
not met his statutory burden of submitting evidence of a well-
grounded claim for service connection for a psychiatric condition.

During the veteran's US Navy service, he served aboard the USS
Forrest Sherman which participated in exercises in the
Mediterranean Sea in 1967. He claims that during this period his
ship was strafed by Israeli jets that had bombed the USS Liberty.
He also said that he participated in the rescue of the USS Liberty.
The veteran contends that this experience, along with other events
in service, caused his depression and anxiety.

Although the veteran claims that he experienced depression and
anxiety in service, his service medical records are negative for
any treatment for or findings of a psychiatric illness. Therefore,
the Board may only assume that a psychiatric disability was not
manifested in service.

A review of the post-service medical records does indicate that
since the veteran's discharge in 1968 various mental illnesses have
been diagnosed. Said illnesses

5 -

have included a passive-aggressive personality, a neurotic
personality with anxiety features [see Letter from D. E. Cowing,
November 1, 1989], an undefined neurosis, and anxiety and stress
related to work. Since beginning his claim for benefits, he has
been diagnosed as having a generalized anxiety disorder 2,
dysthymia 3,4,5 , and an anxiety disorder NOS 6. None of these
examinations have conclusively linked any of the diagnosed
psychiatric disorders with the veteran's military service or any
incidents therein.

As was reported above, the veteran now suffers from a psychiatric
condition which was most recently diagnosed as dysthymia. Hence, he
does have current disability, and the first prong of Caluza is met.
However, the second and third prongs of Caluza are not met.
Although the veteran maintains that his current psychiatric
condition is somehow related to his four years of Naval service,
medical evidence corroborating those contentions have not been
presented. The veteran's representative has pointed to the fact
that a VA psychologist has stated:

I think it is at least as likely as not that an anxiety disorder
began during Mr. B.'s military service, but this is based on Mr.
B.'s recollections. Mr. B.'s reports indicate onset of depression
within a year after discharge. Again, the depression within one
year of discharge is based on his reports.

Addendum, June 25, 1998.

2 PTSD Exam, August 28, 1992. 
3 Mental Disorders Exam, July 3, 1996. 
4 Mental Disorders (Not initial PTSD or Eating Disorders) Exam,
December 17, 1998. 
5 Mental Disorders (Not initial PTSD or Eating Disorders) Exam,
March 18, 1999. 
6 Mental Disorders (Except PTSD and Eating Disorders) Exam, March
30, 1998.

6 - 

It is the conclusion of the Board that this statement is merely a
reiteration of information given to the doctor by the veteran and
therefore, it is not persuasive. In LeShore v. Brown, 8 Vet. App.
406 (1995), the Court held that:

Evidence which is simply information recorded by a medical
examiner, unenhanced by any additional medical comment by that
examiner, does not constitute "competent medical evidence"
satisfying the Grottveit[ v. Brown, 5 Vet. App. 91 (1993)]
requirement. Such evidence cannot enjoy the presumption of
truthfulness accorded by Robinette[ v. Brown, 8 Vet. App. 69, 75-76
(1995)] (as to determination of well groundedness) ... because a
medical professional is not competent to opine as to matters
outside the scope of his or her expertise, and a bare transcription
of a lay history is not transformed into "competent medical
evidence" merely because the transcriber happens to be a medical
professional.

Since the VA psychologist's opinion is based on the veteran's
undocumented history, it is not competent evidence of a nexus
between the veteran's current psychiatric disability and service.
The same rationale would also apply to the examination report of
August 28, 1992.

With respect to the other VA psychiatric examinations that the
veteran has undergone since 1992, none of the examiners have
attributed the veteran's current psychiatric disorder to his
military service. Moreover, the veteran's private medical records,
provided by Dr. Carl Schuller of Windham, Maine, strongly suggest
that his anxiety, depression, and stress were work-related. In
other words, Dr. Schuller does not associate the veteran's current
symptoms and manifestations with military service or any incident
therein.

7 - 

The Board is left with the written and spoken statements provided
by the veteran and the statement by the veteran's former wife which
was received directly at the Board with a waiver of RO
jurisdiction. As a layperson, the veteran is not competent to offer
an opinion regarding medical diagnosis or causation. His former
wife's statement to the effect that his personality changed while
he was in service is, likewise, not competent evidence of the onset
of psychiatric disability in service. There is nothing in the
record indicating that she has expertise in medical matters. See
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski,
2 Vet. App. 492 (1992).

While PTSD has been diagnosed, all such diagnoses are based upon
the veteran's fictitious recitation of a stressful event involving
the USS Liberty. US Navy records have not substantiated the
veteran's contentions and, in fact, have not placed the veteran's
ship with the contingent of ships that did offer assistance to the
USS Liberty in 1967. In other words, while participating in such an
event might be considered a stressful event pursuant to 38 C.F.R.
3.304, the record is clear that the veteran did not participate in
such event.

Although lay evidence of a PTSD stressor is generally presumed to
be truthful, the veteran's testimony as to his stressful experience
is inherently incredible, and the Board is not required to accept
his assertions as true. Because the appellant has not submitted
credible evidence of an in-service stressor, and thus there is no
evidence of service incurrence, any claim for entitlement to
service connection for PTSD would have to be considered not well-
grounded. See Cohen v. Brown, 10 Vet. App. 128 (1997).

8 -

ORDER 

Service connection for a psychiatric disorder is denied.

GEORGE R. SENYK 
Member, Board of Veterans' Appeals




 135766904      991015    906580

DOCKET NO. 94-46 802               OCT 15, 19999

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Newark, New Jersey

THE ISSUE

Entitlement to service connection for a back disorder.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

J. Horrigan, Counsel 

INTRODUCTION

The veteran had active service from January 1990 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an August 1994 rating decision by the RO which denied
service connection for a back disorder, a nasal disorder, bilateral
hearing loss, a left knee disorder, a right knee disorder, a left
ankle disorder, a right ankle disorder, a left foot disability and
a right foot disability. In November 1994, the veteran appeared and
gave testimony at a hearing before a hearing officer at the RO. A
transcript of this hearing is of record.

In a decision of October 1997, the hearing officer granted service
connection for bilateral hearing loss and a nasal disorder which
were each assigned a noncompensable evaluation. The hearing officer
denied service connection for a back disorder, a left knee
disorder, a right knee disorder, a left ankle disorder, a right
ankle disorder, a left foot disability and a right foot disability.

In a February 1999 decision, the Board denied entitlement to
service connection for right and left knee disorders, left and
right ankle disorders, and right and left foot disorders. The issue
of service connection for a back disorder was remanded to the RO
for further development. This issue is before the Board for
appellate consideration at this time.

REMAND

Service medical records reveal that shortly after the veteran's
service entrance in January 1990, a history of back pain was
reported. In November 1992, the veteran was treated for pain in the
upper back after wrestling. Muscle spasms in the upper back were
noted. The assessment was muscle strain. After further evaluation
a few days later, the assessment was left rhomboid strain. On his
December 1993

- 2 -

examination prior to separation from service, musculoskeletal low
back pain without a specific injury was reported in the Physicians
Summary

On a March 1994 VA orthopedic examination, the veteran gave a
history of treatment during service for low back pain and muscle
spasms. An X-ray of the lumbosacral spine was reported to be
negative. After physical evaluation, the impression was completely
normal examination of the low back. However, after a VA
neurological examination conducted the same day, slight
paravertebral muscle spasms were reported and the assessments
included recurrent low back pain, lumbosacral strain.

In August 1994, the veteran was seen at a VA outpatient treatment
clinic for treatment of low back pain radiating into the left lower
extremity,, which had developed after the veteran had lifted a fire
extinguisher. He also complained of numbness in the legs. An X-ray
of the lumbosacral spine showed a suspected spondylolysis at L5-S
1 with spondylolisthesis. During a hearing at the RO in November
1994, the veteran said that he had strained a muscle in his back in
a preservice automobile accident but this injury was healed
completely by the time he entered service. The veteran reported
ongoing treatment from a chiropractor for his low back complaints
but, aside from the records of the veteran's treatment by the VA in
August 1994 referenced above, no clinical documentation reflecting
post service treatment for low back complaints were in the claims
folder.

In February 1999, the undersigned Board member remanded the issue
of entitlement to service connection for a back disorder to the RO
for additional evidentiary development. The RO was to contact the
veteran and request the names and addresses of all health care
providers who had treated him for low back symptoms since his
service discharge, especially the chiropractor mentioned in the
November 1994 hearing. The RO was then to afford the veteran a VA
orthopedic examination to determine the etiology of his low back
disorder. After the evaluation, the examiner was to provide a
medical opinion as to whether it was at least as likely as not that
any acquired low back disability found on the examination was
related to his military service. The examiner was to provide a
complete rationale for this medical opinion. It was stated in the
remand instructions that the claims folder was

3 -

to be made available to the examiner so that the pertinent clinical
records could be reviewed and the physician was to state that he
reviewed the claims folder in the examination report.

Pursuant to the Boards' remand, the RO contacted the veteran by
letter, dated in February 1999, and asked him to provide
information regarding post service treatment for his back disorder.
No reply to this inquiry is in the claims folder.

In May 1999, the veteran was afforded a VA examination by an
orthopedist. Although the record indicates that the veteran's
claims folder was provided to the examiner, nowhere in the report
of the examination is it indicated that the examining physician
reviewed the claims folder. Moreover, it is apparent from the
examination report that the examiner relied solely on a history
provided by the veteran to the effect that he had injured his low
back during service and was treated therein for low back pain
radiating into the left lower extremity with associated bilateral
numbness. The veteran also reported that in August 1994, while he
was in the service, an X-ray revealed spondylosis at L5-S1. (It is
noted that the veteran was discharged from service in January of
1994 and a review of the records on file does not otherwise support
the above history provided by the veteran during the May 1999
examination.) At the conclusion of the examination, the diagnoses
were post surgical changes at L5-S1; spondylolisthesis with
associated spondylosis at L5 on S1; degenerative joint disease of
the cervical spine and lumbar spine; and herniation of disc with
associated degeneration abutting the left S1 nerve root. The
examiner opined that it was at least as likely as not that any
acquired low back disorder found on the examination is related to
the veteran's military service. The physician offered no rationale
for this medical opinion.

The record contains a letter from a Rating Specialist at the RO to
the physician who conducted the May 1999 orthopedic examination
requesting that he provide a rationale for his medical opinion,
that it was at least as likely as not that the veteran's acquired
low back disorder was related to service. Thereafter the claims
folder was returned to the Board without any reply from the
physician, without any further adjudication by the RO of the issue
of service connection for a back

- 4 -

disorder, and without providing the veteran a supplemental
statement of the case in regard to the issue of entitlement to
service connection for a back disorder.

In view of the above, it is apparent that additional development is
necessary prior to appellate consideration of this issue. This case
is therefore REMANDED to the RO for the following action:

1. The RO should submit the veteran's claims folder to the
physician who conducted the VA orthopedic examination of May 1999.
After the physician has reviewed the record, he should affirm, if
such is the case, that the opinion expressed by him regarding the
etiology of the veteran's low back disorder at the time of the May
1999 VA examination is based on the evidence of record rather than
solely on a history provided by the veteran.

2. Then, the RO should again adjudicate the issue of entitlement to
service connection for a back disorder. If this benefit remains
denied, the veteran and his representative should be provided a
supplemental statement of the case and afforded a reasonable
opportunity to respond. The case should then be returned to this
Board for further appellate consideration, if otherwise
appropriate.

No action is required of the veteran unless he is so informed by
the RO. The purpose of this remand is to obtain additional,
clarifying clinical evidence and to ensure that the veteran
receives due process of law.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

5 -

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims are remanded by the Board of Veterans'
Appeals or by the United States Court of Veterans Appeals for
additional development or other appropriate action must be handled
in an expeditious manner. See The Veterans' Benefits Improvements
Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994),
38 U.S.C.A. 5101 (West Supp. 1997)(Historical and Statutory Notes).
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

BRUCE E. HYMAN 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).



